 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:03-cr-05161-DAD
12                       Plaintiff,
13           v.                                        ORDER SETTING HEARING
14    TIMMIE BRUCE TAYLOR,
15                       Defendant.
16

17          Over fourteen years ago, on September 3, 2004, defendant Taylor was sentenced in this

18   court to a term of 87 months imprisonment, a 36-month term of supervised release to follow,

19   penalty assessments of $800 and was ordered to make a lump sum payment of restitution to the

20   victims of his offenses in the amount of $337,682. Judgment was entered accordingly.

21   Defendant served his sentence and successfully completed his term of supervised release. Efforts

22   by the government to collect restitution from defendant Taylor continue.

23          In letters to the court dated September 6, 2018 and October 9, 2018, defendant Taylor

24   referred to those government efforts and requested “relief from financial obligation” and for a

25   “hearing to set monthly payment.” Although defendant’s request was not entirely clear, on

26   October 12, 2018, the court issued an order requiring the government to respond to it and allowed

27   time for defendant to reply. On October 19, 2018, the government filed its timely response in

28   which it refuted many of defendant’s allegations and argued that defendant had been generally
                                                       1
 1   uncooperative and had provided false information when he did make financial disclosures. On

 2   November 2, 2018, defendant filed an untimely reply in which he contended that counsel for the

 3   government had refused to respond to his requests for a reasonable payment schedule over a

 4   period of seven months, that he would complete any financial forms the government wanted and

 5   represented that the government’s collection efforts are leaving him with an insufficient income

 6   to live on.

 7           The court will grant defendant Taylor’s request for a hearing. Accordingly, this matter is

 8   hereby scheduled for hearing on December 10, 2018 at 10:00 a.m. in Courtroom 5 at 2500 Tulare

 9   Street in Fresno, California.1 Defendant Taylor is forewarned that should he fail to appear at the

10   scheduled hearing, his request for relief will be denied.

11   IT IS SO ORDERED.
12
         Dated:    November 28, 2018
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25   1
       The court declines at this time the government’s invitation to file defendant’s letters or its
26   orders addressing defendant’s recent filings in Case No. 1:14-mc-0055-AWI-SKO, an
     enforcement action related to defendant’s restitution obligation. The court also will not adopt, at
27   this time, the government’s apparent suggestion that the two civil collection actions filed in 2014
     and 2016 stemming from the restitution ordered as part of the criminal judgment, be reassigned at
28   this late date to the same magistrate judge before whom the parties have previously consented.
                                                        2
